Name: 2009/388/EC: Council Decision of 11Ã May 2009 appointing and replacing members of the Governing Board of the European Centre for the Development of Vocational Training
 Type: Decision
 Subject Matter: EU institutions and European civil service;  Europe
 Date Published: 2009-05-19

 19.5.2009 EN Official Journal of the European Union L 123/86 COUNCIL DECISION of 11 May 2009 appointing and replacing members of the Governing Board of the European Centre for the Development of Vocational Training (2009/388/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to Council Regulation (EEC) No 337/75 of 10 February 1975 establishing a European Centre for the Development of Vocational Training, and in particular Article 4 thereof (1), Having regard to the nominations submitted by the LATVIAN Government, Whereas: (1) By its Decision of 18 September 2006 (2), the Council appointed the members of the Governing Board of the European Centre for the Development of Vocational Training for the period from 18 September 2006 to 17 September 2009. (2) A members seat on the Governing Board of the Centre in the category of government representatives has become vacant as a result of the resignation of Mr Gunars KRUSTS. (3) The Latvian member of the Governing Board of the aforementioned Centre should be appointed for the remainder of the current term of office, which expires on 17 September 2009, HAS DECIDED AS FOLLOWS: Sole Article The following person is hereby appointed as a member of the Governing Board of the European Centre for the Development of Vocational Training for the remainder of the term of office, which runs until 17 September 2009: GOVERNMENT REPRESENTATIVE LATVIA : Mr JÃ nis GAIGALS. Done at Brussels, 11 May 2009. For the Council The President M. KOPICOVÃ  (1) OJ L 39, 13.2.1975, p. 1. (2) OJ C 240, 5.10.2006, p. 1.